Citation Nr: 1537681	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an ear condition, including hearing loss.


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from August 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran was scheduled for a Board hearing in August 2015; however, he failed to appear for it.  Therefore, the request is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition.

As noted in the Introduction, the Veteran failed to appear for a Board hearing scheduled for August 6, 2015.  However a review of the file indicates that he apparently requested a hearing with a Decision Review Officer (DRO) regarding his appeal.  More specifically, the record contains an August 2015 letter informing him of a personal hearing scheduled for September 24, 2015, before a DRO.  See VA correspondence, dated August 28, 2015.  Therefore, the Board is remanding the case to the RO in order to afford the Veteran his requested hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran has been notified of the date and time of the upcoming DRO hearing scheduled for September 24, 2015.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


